  4:19-cv-03107-JMG-CRZ Doc # 27 Filed: 09/24/20 Page 1 of 2 - Page ID # 178




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MARY WESTPHALEN,

                   Plaintiff,                          4:19-CR-3107

vs.                                             ORDER TO SHOW CAUSE

TCM FINANCIAL SERVICES, LLC,

                   Defendant.


      The plaintiff has moved for a default judgment against the remaining
defendant, TCM Financial Services, LLC. Filing 26. But a prerequisite to
default judgment is proper service of process. See Norsyn, Inc. v. Desai, 351
F.3d 825, 829-30 (8th Cir. 2003); see also Bell v. Pulmosan Safety Equip. Corp.,
906 F.3d 711, 714-15 (8th Cir. 2018).
      The record here reflects that after several abortive attempts, the
plaintiff's operative complaint was served on TCM care of "Registered Agents,
Inc.," at a Redding, California address. Filing 22. But the California Secretary
of State's website shows no active agent for "TCM Financial Services LLC."
https://businesssearch.sos.ca.gov/ (click "LP/LLC Name" radio button, choose
"Exact" from dropdown, then search for ""TCM Financial Services LLC."). And
the information available there is consistent with the plaintiff's complaint,
which alleges that TCM's California registration as an LLC has been
suspended. Filing 7 at 2.
      In other words, while the plaintiff's complaint was served on someone,
there is nothing to establish that it was served on someone with authority to
accept process on TCM's behalf. And the Court lacks jurisdiction to enter a
judgment if the defendant was improperly served. Bell, 906 F.3d at 714-15.
  4:19-cv-03107-JMG-CRZ Doc # 27 Filed: 09/24/20 Page 2 of 2 - Page ID # 179




      The Court will, accordingly, order the plaintiff to show cause why its
motion for default judgment should not be denied for failure to serve process.
The plaintiff, presumably, did not select "Registered Agents, Inc." out of a
hat—rather, the Court assumes that the plaintiff had some reasonable basis
to believe that TCM could be served there. The plaintiff must share that basis
with the Court.
      The Court also notes that the plaintiff is already subject to a show cause
order: the magistrate judge ordered the plaintiff to show cause on or before
July 6, 2020, why this case should not be dismissed pursuant to Fed. R. Civ. P.
4(m) or for want of prosecution. See filing 21. It is self-evident that if the
plaintiff cannot show effective service of process, she has not satisfied either
show cause order. Accordingly, the plaintiff must show cause why her motion
for default judgment should not be denied and why her complaint should not
be dismissed pursuant to Rule 4(m).


      IT IS ORDERED that on or before October 8, 2020, the plaintiff
      shall show cause why her motion for default judgment should not
      be denied, and her complaint dismissed, for failure to serve
      process.


      Dated this 24th day of September, 2020.

                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
